                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES

 Date: October 9, 2018             Time: 1:36-3:00 pm                  Judge: Edward J. Davila
                                   Total Time: 24Mins.
 Case No.: 16-cr-00373-EJD- Case Name: UNITED STATES v. Goyko Gustav Kuburovich(P)(NC),
 1, 2                              Kristel Kuburovich(P)(NC)

Attorney for Plaintiff: Scott Simeon, Jeffrey Schenk

Attorney for Defendant: Zenia Gilg, J. David Nick

  Deputy Clerk: Adriana M. Kratzmann                    Court Reporter: Irene Rodriguez

  Interpreter: N/A                                      Probation Officer: N/A

                   PROCEEDINGS – MOTIONS HEARING/STATUS CONFERENCE

Defendants’ present and out of custody. Hearing held.
The Court heard oral arguments as to Defendant’s Rule 29 Motion and Rule 33 Motion.
The Court GRANTED the Rule 29 Motion for Judgment of Acquittal (Dkt. 120) as to Defendant Kristel
Kuburovich.
The Court DENIED the Rule 29 Motion for Judgment of Acquittal (Dkt.120) as to Defendant Goyko
Gustav Kuburovich and DENIED the Oral Rule 33 Motions for New Trial as to both Defendants Goyko
Gustav Kuburovich and Kristel Kuburovich.
Court to issue the order as to the motions.
The Court set a sentencing hearing of 12/17/2018 as to Defendant Goyko Gustav Kuburovich. The
Court referred Defendant Goyko Gustav Kuburovich to the Probation Office for preparation of a
presentence report.

The NEXT HEARING DATE: October 9, 2018 at 1:30 P.M. for Sentencing of Defendant Goyko
Gustav Kuburovich.




                                                                                          Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                              Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                 Original: Efiled
 I: Interpreter
                                                                                                            CC:
